        THE WEITZ LAW FIRM, P.A.
                                                                                    Bank
                                                                                    B
                                                                                    Baank
                                                                                       nk of America Building
                                                                             18305
                                                                             118
                                                                              1830
                                                                               830
                                                                                 305 Biscayne
                                                                                     Bisc
                                                                                     Bisc
                                                                                     Bi scay
                                                                                        scay
                                                                                           yne
                                                                                             ne Blvd
                                                                                                B
                                                                                                Bl
                                                                                                Blvd.,
                                                                                                  lvd
                                                                                                   vd.,
                                                                                                   vd.,
                                                                                                      ., Su
                                                                                                         S
                                                                                                         Suite
                                                                                                           uit
                                                                                                            i e 214
                                                                                    Aventura,
                                                                                    A ven
                                                                                       enttu
                                                                                          tura  Florida
                                                                                            ra, Fl
                                                                                                F l id
                                                                                                  lorid
                                                                                                      da 33160
                                                                                                          333

        March 17, 2020                                                                        3/18/2020

        VIA CM/ECF
        Honorable Judge Analisa Torres
        United States District Court
        Southern District of New York
        500 Pearl Street.
        New York, New York 10007-1312

                               Re:     Girotto v. General Nutrition (Holding) Corporation., et al
                                       Case 1:19-cv-07718-AT

        Dear Judge Torres:

                The undersigned represents the Plaintiff in the above-captioned case matter.

               Due to the ongoing health crisis caused by the COVID-19 pandemic, and the tumultuous
        economic effects it is causing to virtually all businesses open to the public (including possible
        complete closures), such as the business involved in this matter, Plaintiff’s undersigned counsel
        hereby respectfully requests that the Court grant a thirty (30) day stay of all deadlines and/or
        Conference in this matter.

                Further, since undersigned counsel is based in Florida, an in-person Conference would require
        possible unsafe roundtrip travel from Florida to New York (in both of which official states of
        emergency has been declared). In fact, recently a passenger on a similar JetBlue flight from New
        York to Florida had tested positive for COVID-19. In addition, undersigned counsel suffers from an
        underlying asthmatic-type health condition which, potentially, would be adversely affected by the
        COVID-19 virus. However, in the event that the Court decides not to stay this matter, then, in the
        alternative, undersigned counsel respectfully requests that any future Conference be conducted
        telephonically, which is in accordance with SDNY’s Chief Judge Coleen McMahon’s recent March
        13, 2020 Standing Order that “Judges are strongly encouraged to conduct court proceedings by
        telephone or video conferencing where practicable.”

              The Court may wish to note that this is undersigned counsel's first request to stay this matter.
        Thank you for your consideration of this unexpected, but essential, request.

GRANTED. The discovery deadlines are extended for        a period of 30 days: the fact discovery
                                                       Sincerely,
deadline is extended to June 5, 2020, and the expert discovery deadline is extended to July 22,
2020. The case management conference scheduled for     By:
                                                         May/S/21,
                                                                B. Bradley Weitz
                                                                   2020 is ADJOURNED            .
                                                                                           to June
                                                           B.  Bradley Weitz, Esq.  (BW   9365)
23, 2020, at 11:00 a.m. It will be held telephonically. The parties are directed to call (888)
398-2342 (if that number is busy, the parties can try (215)THE   WEITZaccess
                                                             861-0674),   LAW code
                                                                                FIRM,   P.A.
                                                                                     5598827.
                                                           18305 Biscayne Blvd., Suite 214
SO ORDERED.                                                Aventura, Florida 33160
                                                           Tel.: (305) 949-7777
Dated: March 18, 2020                                      Fax: (305) 704-3877
       New York, New York                                   Email: bbw@weitzfirm.com
